Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-9 is the inclusion therein of the limitations of a motor drive controller for controlling respective drive of the feeding-side motor and the winding-side motor, wherein based on a relationship between motor rotating speeds and roll diameters under conveyance of the recording medium at a specified conveyance speed, the motor drive controller determines a first rotating speed corresponding to the feeding-side roll diameter measured by the feeding-side roll-diameter measuring unit and moreover determines a second rotating speed corresponding to the winding-side roll diameter measured by the winding-side roll-diameter measuring unit to drive the feeding-side motor at the first rotating speed and moreover drive the winding-side motor at the second rotating speed. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	

Primary Examiner, Art Unit 2853

February 13, 2021